     Case 2:20-cv-01337-WBS-CKD Document 15 Filed 03/10/21 Page 1 of 5


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10
                                   ----oo0oo----
11

12   DUANE DRAKE TRACY,                   NO.   2:20-cv-01337-WBS-CKD
13                 Plaintiff,
14         v.
15   CITY OF MARYSVILLE, et al.,
16                 Defendant.
17

18                                 ----oo0oo----
19                        STATUS (PRETRIAL SCHEDULING) ORDER
20              After reviewing the parties’ Joint Status Report, the
21   court hereby vacates the Status (Pretrial Scheduling) Conference
22   scheduled for March 15, 2021, and makes the following findings
23   and orders without needing to consult with the parties any
24   further.
25   I.    SERVICE OF PROCESS
26              Plaintiff states that individual defendant Officer
27   Garringer has been served but not the other officer defendants.
28
                                          1
     Case 2:20-cv-01337-WBS-CKD Document 15 Filed 03/10/21 Page 2 of 5


1    Defendants contend that none of the individual defendants have

2    been served and have not appeared in this matter.         Defendants

3    state that the only defendant that has been served, the City of

4    Marysville, has been dismissed from this matter.

5    II.   JOINDER OF PARTIES/AMENDMENTS

6               Plaintiff may have until April 30, 2021 to file and

7    serve a First Amended Complaint in compliance with this court’s

8    Order (ECF No. 11).     Thereafter, no further joinder of parties or

9    amendments to pleadings will be permitted except with leave of

10   court, good cause having been shown under Federal Rule of Civil

11   Procedure 16(b).     See Johnson v. Mammoth Recreations, Inc., 975

12   F.2d 604 (9th Cir. 1992).

13   III. JURISDICTION/VENUE

14              Jurisdiction is predicated upon 28 U.S.C. § 1331,

15   because the remaining claims are predicated on 42 U.S.C. § 1983.

16   Venue is undisputed and hereby found to be proper.

17   IV.   DISCOVERY

18              The parties agree to serve the initial disclosures

19   required by Federal Rule of Civil Procedure 26(a)(1) on or before

20   June 1, 2021.
21              The parties shall disclose experts and produce reports

22   in accordance with Federal Rule of Civil Procedure 26(a)(2) by no

23   later than June 1, 2022.      With regard to expert testimony

24   intended solely for rebuttal, those experts shall be disclosed

25   and reports produced in accordance with Federal Rule of Civil

26   Procedure 26(a)(2) on or before July 1, 2022.
27              All discovery, including depositions for preservation

28   of testimony, is left open, save and except that it shall be so
                                          2
     Case 2:20-cv-01337-WBS-CKD Document 15 Filed 03/10/21 Page 3 of 5


1    conducted as to be completed by August 1, 2022.         The word

2    “completed” means that all discovery shall have been conducted so

3    that all depositions have been taken and any disputes relevant to

4    discovery shall have been resolved by appropriate order if

5    necessary and, where discovery has been ordered, the order has

6    been obeyed.    All motions to compel discovery must be noticed on

7    the magistrate judge’s calendar in accordance with the local

8    rules of this court and so that such motions may be heard (and

9    any resulting orders obeyed) not later than August 1, 2022.

10   V.    MOTION HEARING SCHEDULE

11              All motions, except motions for continuances, temporary

12   restraining orders, or other emergency applications, shall be

13   filed on or before September 26, 2022.        All motions shall be

14   noticed for the next available hearing date.         Counsel are

15   cautioned to refer to the local rules regarding the requirements

16   for noticing and opposing such motions on the court’s regularly

17   scheduled law and motion calendar.

18   VI.   FINAL PRETRIAL CONFERENCE

19              The Final Pretrial Conference is set for December 5,

20   2022, at 1:30 p.m. in Courtroom No. 5.        The conference shall be
21   attended by at least one of the attorneys who will conduct the

22   trial for each of the parties and by any unrepresented parties.

23              Counsel for all parties are to be fully prepared for

24   trial at the time of the Pretrial Conference, with no matters

25   remaining to be accomplished except production of witnesses for

26   oral testimony.    Counsel shall file separate pretrial statements,
27   and are referred to Local Rules 281 and 282 relating to the

28   contents of and time for filing those statements.         In addition to
                                          3
     Case 2:20-cv-01337-WBS-CKD Document 15 Filed 03/10/21 Page 4 of 5


1    those subjects listed in Local Rule 281(b), the parties are to

2    provide the court with: (1) a plain, concise statement which

3    identifies every non-discovery motion which has been made to the

4    court, and its resolution; (2) a list of the remaining claims as

5    against each defendant; and (3) the estimated number of trial

6    days.

7               In providing the plain, concise statements of

8    undisputed facts and disputed factual issues contemplated by

9    Local Rule 281(b)(3)-(4), the parties shall emphasize the claims

10   that remain at issue, and any remaining affirmatively pled

11   defenses thereto.     If the case is to be tried to a jury, the

12   parties shall also prepare a succinct statement of the case,

13   which is appropriate for the court to read to the jury.

14   VII. TRIAL SETTING

15              The jury trial is set for February 14, 2023 at 9:00 a.m.

16   The parties estimate that the trial will last four to seven days.

17   VIII.      SETTLEMENT CONFERENCE

18              A Settlement Conference will be set at the time of the

19   Pretrial Conference.     All parties should be prepared to advise

20   the court whether they will stipulate to the trial judge acting
21   as settlement judge and waive disqualification by virtue thereof.

22              Counsel are instructed to have a principal with full

23   settlement authority present at the Settlement Conference or to

24   be fully authorized to settle the matter on any terms.          At least

25   seven calendar days before the Settlement Conference counsel for

26   each party shall submit a confidential Settlement Conference
27   Statement for review by the settlement judge.         If the settlement

28   judge is not the trial judge, the Settlement Conference
                                          4
     Case 2:20-cv-01337-WBS-CKD Document 15 Filed 03/10/21 Page 5 of 5


1    Statements shall not be filed and will not otherwise be disclosed

2    to the trial judge.

3    IX.   MODIFICATIONS TO SCHEDULING ORDER

4               Any requests to modify the dates or terms of this

5    Scheduling Order, except requests to change the date of the

6    trial, may be heard and decided by the assigned Magistrate Judge.

7    All requests to change the trial date shall be heard and decided

8    only by the undersigned judge.

9                IT IS SO ORDERED.

10   Dated:   March 9, 2021

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          5
